NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



GLEN ALLEN PARKER, II,                       )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-1985
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 11, 2019.

Appeal from the Circuit Court for Pinellas
County; Frank Quesada, Judge.

Howard L. Dimmig, II, Public Defender,
and Robert D. Rosen, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Lara E. Breslow,
Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.


             Affirmed.


CASANUEVA, KELLY, and LaROSE, JJ., Concur.